DETAILED ACTION
Claims 1-4 and 6-16 are pending.  Claim 5 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Shaun B. Hawkinson (Reg. No. 67,332) on February 8, 2022.
The application has been amended as follows:
Title	METHOD AND SYSTEM FOR DETECTION OF AN ABNORMAL STATE OF A MACHINE USING IMAGE DATA AND ARTIFICIAL INTELLIGENCE 

Listing of Claims:
The following listing of claims replaces all prior versions and listings of claims in the application as filed or submitted in any previous amendment.


	receiving camera images of a current operation scene of the machine tool by an operation scene analyzer using a trained artificial intelligence module, such that objects present within the current operation scene are detected; and
	comparing continuously or at specific time points, by a control program, the objects detected within the current operation scene with objects expected in an operation scene in a normal operation state of the machine, such that an abnormal operation state of the machine is detected,
	wherein the artificial intelligence 
	wherein the operation scene images are generated by rendering three-dimensional models into empty operation scene images showing an empty machine operation space; and
wherein the plurality of different abnormal operation states of the machine includes an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool and an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.

	2. (Previously Presented) The method of claim 1, wherein the machine is automatically controlled by a machine controller depending on the detected operation state of the machine.

	3. (Previously Presented) The method of claim 1, further comprising generating the camera images by at least one camera, the generating of the camera images comprising monitoring, by the at least one camera, a machine tool operation within a tool operation space,
	wherein the machine tool of the machine is operated under control of a machine controller.

	4. (Previously Presented) The method of claim 3, wherein the at least one camera comprises a plurality of cameras, and
	wherein monitoring the machine tool operation within the tool operation space comprises monitoring, by the plurality of cameras, the machine tool operation space from different points of view and supplying the generated camera images representing a current operation scene to the operation scene analyzer using the trained artificial intelligence module for operation state detection.

	5. (Cancelled)

	6. (Currently Amended) The method of claim 1, wherein the plurality of different operation states of the machine further comprise an abnormal operation state of the machine including a presence of at least one unidentified object within the operation space.

the operation scene images used to train the artificial intelligence module are read from an image database and supplied to a model builder entity that trains the artificial intelligence module used by the operation scene analyzer.

	8. (Previously Presented) The method of claim 1, wherein the trained artificial intelligence module comprises a trained neural network including a deep convolutional neural network or a recurrent neural network.

	9. (Previously Presented) The method of claim 1, wherein the artificial intelligence module comprises a decision tree, a random forest, a support vector machine, or any combination thereof.

	10. (Currently Amended) The method of claim 1, wherein the objects expected in the operation scene during [[a]]the normal operation state of the machine are derived using a CAD model, a CAM program stored in a memory, or a combination thereof.

	11. (Currently Amended) The method of claim 1, further comprising:
	retrieving, by an image generator, a three-dimensional model for each potential workpiece, for each potential object, or for each potential workpiece and each potential object prior to the operation of the machine; and
	rendering the retrieved three-dimensional models into the empty operation scene images read from an image database that stores the empty operation scene images showing the empty machine operation space to generate the operation scene images, such that the generated operation scene images are provided for different operation scenes used by [[the]]a model builder entity to train the artificial intelligence module.

	12. (Currently Amended) The method of claim 1, wherein the machine is controlled to perform automatically mitigating actions, countermeasures, or automatically mitigating actions and countermeasures when [[an]]the abnormal operation state of the machine is detected.

	13. (Currently Amended) An object recognition apparatus for automatic detection of an abnormal operation state of a machine, the machine comprising a machine tool operable in an operation space monitored by at least one camera configured to generate camera images of a current operation scene, the object recognition apparatus comprising: 
	a processor configured to: 
		receive the generated camera images of the current operation scene;
		detect objects present within the current operation scene, the detection of the objects present within the current operation scene comprising analysis of the current operation scene using a trained artificial intelligence module; and 
		detect an abnormal operation state of the machine, the detection of the abnormal operation state of the machine comprising comparison of the detected objects with objects expected in an operation scene in a normal operation state of the machine,
intelligence 
		wherein the operation scene images are generated by rendering three-dimensional models into empty operation scene images showing an empty machine operation space; and
		wherein the plurality of different abnormal operation states of the machine includes an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool and an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.

	14. (Previously Presented) The object recognition apparatus of claim 13, further comprising a machine controller configured to control the machine in response to the detected operation state of the machine.

	15. (Previously Presented) The object recognition apparatus of claim 13, wherein the machine tool is operated under control of a machine controller in a closed operation chamber defining the operation space monitored by the at least one camera to process a workpiece within the operation chamber.

The object recognition apparatus of claim 15, wherein the machine controller is configured to control the machine tool in response to the detected operation state of the machine.
REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-4 and 6-16 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 1/26/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119